      Case 1:18-cv-03698-LGS-GWG Document 391 Filed 07/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
TOWAKI KOMATSU,                                               :
                                             Plaintiff,       :
                                                              :   18 Civ. 3698 (LGS)
                           -against-                          :
                                                              :        ORDER
THE CITY OF NEW YORK, et al.,                                 :
                                             Defendants. :
--------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 30, 2019, the Court issued an Opinion and Order granting in

part and denying in part Defendants’ motion to dismiss the Second Amended Complaint. ECF

239. The Order stated that in substance two claims survive: (1) “[t]he claims that Plaintiff’s

First and Fourteenth Amendment rights were violated at [a town hall event on April 27, 2017]

survive against Defendants Redmond, Beato, Liu, Nieves and Gerola,” and (2) “[t]he Monell

claim survives against the City.” The surviving Monell claim alleges that there exists a

“persistent practice and policy of excluding Plaintiff from public events where the Mayor

attends”;

        WHEREAS, on December 10, 2019, the Court issued an order directing Plaintiff to

“refrain from making further filings in this case, except with respect to the remaining claim[s] or

upon direction from Judge Gorenstein. Failure to comply with this Order may result in dismissal

of this action” (the “December Order”). ECF 286 (emphasis added);

        WHEREAS, on May 21, 2020, the Court issued an order directing Plaintiff to “make no

further filings that are unrelated to the motion to amend [the complaint] or are expressly directed

by this Court or Judge Gorenstein” (the “May Order”). ECF 358;

        WHEREAS, on June 8, 2020, Judge Gorenstein issued an Order stating that, by July 20,
     Case 1:18-cv-03698-LGS-GWG Document 391 Filed 07/13/20 Page 2 of 3




2020, Plaintiff must file his proposed Third Amended Complaint and that “[t]here will be no

further extensions of this deadline.” ECF 378. On June 3, 2020, Judge Gorenstein directed

Plaintiff to file a single complaint that complies with Federal Rules of Civil Procedure 8 and 10

as opposed to separate documents. ECF 371;

       WHEREAS, on June 2, 2020, Plaintiff filed an emergency order to show cause for

preliminary injunction and temporary restraining order, requesting that the Court issue an order

granting him an exemption from the New York City-mandated curfew. ECF 370. On June 3,

2020, Plaintiff filed a letter to supplement the request. ECF 372. These submissions violated the

December Order and the May Order. See ECF 373;

       WHEREAS, on July 8, 2020, Plaintiff filed a letter on the docket stating that he was

illegally prevented from participating in a remote public hearing conducted with the Mayor of

New York City. ECF 387. If Plaintiff intended for this letter to be part of his proposed Third

Amended Complaint, then the submission violates Judge Gorenstein’s June 3, Order directing

him to file a single complaint. See ECF 371. If Plaintiff did not intend for this letter to be part of

his proposed Third Amended Complaint, then it violates the December Order and the May

Order. It is hereby

       ORDERED that Plaintiff shall comply with the December Order and the May Order.

See ECF 286, 358. Plaintiff shall refrain from making further filings in this case, except with

respect to the remaining claim, the motion to amend the complaint, upon direction from this

Court or Judge Gorenstein, or for the purpose of filing an appeal. In light of Plaintiff’s prior

disregard of the Court’s orders, if Plaintiff violates these court orders in the future by making

impermissible filings, he is warned that this case will be dismissed with prejudice. “With

prejudice” means that the claims in this case will be dismissed and he will not be able to file

                                                  2
     Case 1:18-cv-03698-LGS-GWG Document 391 Filed 07/13/20 Page 3 of 3




those claims again.

       Nothing in this Order prohibits the Plaintiff from commencing a new case to raise matters

unrelated to this case, or from making filings in any other cases that may already be pending.

The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se Plaintiff.



Dated: July 13, 2020
       New York, New York




                                                  3
